Dawson, C. J.
(dissenting in part): I think the undisputed evidence clearly and conclusively established the contributory negligence of the deceased as a matter of law, under the familiar cases *632relied on by defendant. The evidence which establishes the negligence of a defendant does not by mere recapitulation serve the additional purpose of exculpating the plaintiff of his contributory negligence, no matter how inexcusable the negligence of the wrongdoer may be. The question whether the contributory negligence, otherwise well proven, is one for the jury arises when other circumstances than the wrongdoing of defendant have to be considered, as in the Conwill case, supra, where a succession of blinding headlights on a misty night and on a slippery highway might, in a jury’s opinion, relieve the plaintiff from being held guilty of contributory negligence. So, too, it was the snowy weather and the slippery pavement that relieved Sponable of being guilty of contributory negligence— not a mere recapitulation of the incidents of negligence of Thomas, Sponable’s adversary. (Sponable v. Thomas, supra.) The basis for justifying a submission of the question of contributory negligence to the jury in this case is unsound and I cannot assent to it.
Thiele and Wedell, JJ., join in this dissent.